DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/274,010 filed on March 5th, 2021. Claims 1 and 3-6 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2018-198801 filed on October 22nd, 2018. A certified copy was received on March 5th, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5th, 2021 and April 8th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because of the use of legal phraseology. Please remove “Disclosed” (line 1) from the abstract. Correction is required. See MPEP § 608.01(b).

Claim Objections
	Regarding Claim 3 (lines 6-7), please change the recitation of “in the a radial direction” to - - in [[the]] a radial direction - - to establish antecedent basis.

Claim 3 (lines 8-9), please change the recitation of “is used as an detected part of the rotation speed sensor” to - - is used as [[an]] a detected part of the rotation speed sensor - - to establish antecedent basis.

	Regarding Claim 5 (lines 4-5), please change the recitation of “extending outwardly in the radial direction” to - - extending outwardly in [[the]] a radial direction - - to establish antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita (JP 2014-70732) cited in the IDS filed March 5th, 2021. See translation provided to Applicant in this Office Action.

Regarding Claim 1, Makita teaches a forward/reverse switching mechanism (see Fig. 1), comprising: 
a planetary gear set (“planetary gear mechanism” 10) having a sun gear (“sun gear” 11) which constitutes one (input) of an input part (11) and an output part, 
“pinion carrier” 13) which constitutes the other (output) of the input part and the output part (13), and 
a ring gear (“ring gear” 15); 
a brake (“friction fastening portion” CL1) adapted to fix the ring gear (15; [0062] - “the friction fastening portion CL1 on the outside of the drum 20 forms a so-called brake that stops the rotation of the drum 20”); 
a clutch (“friction fastening portion” CL2) adapted to connect the ring gear (15) and the carrier (13) to each other ([0018] - “As a result, the friction fastening portion CL2 inside the drum 20 is formed, and when hydraulic pressure is supplied to the cylinder 27, the piston 60 presses and contracts the return spring 65 to move, and the pressing portion 61 extending from the piston 60 is a friction plate row. The 45 is compressed between the ring gear 15 and the ring gear 15 to generate a frictional force to rotate the drum 20 integrally with the pinion carrier 13, and thus connect the ring gear 15 and the pinion carrier 13”); and 
a drum member (“drum” 20) coupled by spline fitting (“inner surface spline” 25) with the ring gear (15), 
a brake plate (“friction plate row” 35) provided on a side of the brake (CL1) close to the ring gear (15) and a clutch plate (“friction plate row” 45) provided on a side of the clutch (CL2) close to the ring gear (15), 
wherein the drum member (20) is supported via a bushing (beneath “snap ring” 64 seen in Fig. 1) on a shaft (13) which is rotatable together with the sun gear (11).  

Regarding Claim 4, Makita teaches the forward/reverse switching mechanism according to claim 1, 
wherein the drum member (Fig. 1, 20) has a support tube (“spline” 14) extending in a direction (right in Fig. 1) away from the sun gear (11), and 
“snap ring” 64) on the shaft (13) which is rotatable together with the sun gear (11).  

Regarding Claim 5, Makita teaches the forward/reverse switching mechanism according to claim 4, 
wherein the forward/reverse switching mechanism comprises a bearing (Fig. 1, “thrust bearing” 69) that supports the drum member (20), and 
wherein the drum member (20) has a communication part (“disk portion” 21 and “cylinder” 27) extending outwardly in the radial direction (see Fig. 1), and 
wherein the bearing (69) is arranged to overlap with the communication part (21, 27) in an axis direction and to overlap with the support tube (14) in the radial direction (see arrangement in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makita (JP 2014-70732), in view of Furuichi (US 7,350,631). 

Regarding Claim 3, Makita teaches the forward/reverse switching mechanism according to claim 1, 
“outer surface spline” 24) formed in an outer circumference of the drum member (20; see Fig. 2), 
wherein the groove (24) extends to a position overlapping with the clutch (Fig. 1, CL2) in the radial direction (see Fig. 1).
Makita does not teach “wherein the forward/reverse switching mechanism comprises a rotation speed sensor…wherein the groove overlapping with the clutch in the radial direction is used as a detected part of the rotation speed sensor”.
 Furuichi teaches a forward/reverse switching mechanism (see Fig. 1) comprises a rotation speed sensor (“rotational speed measuring device” 3),
wherein a groove (Fig. 2, “recessed portions” 2e) overlapping with a clutch (Fig. 1, “clutch plates” 1) in a radial direction is used as a detected part of the rotation speed sensor (3).
Furuichi also teaches “It is an object of the present invention to provide an automatic transmission which measures a rotational speed of a clutch drum accurately” (col. 1, line 37).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the forward/reverse switching mechanism taught by Makita with the rotation speed sensor taught by Furuichi, such that “wherein the forward/reverse switching mechanism comprises a rotation speed sensor…wherein the groove overlapping with the clutch in the radial direction is used as a detected part of the rotation speed sensor”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of accurately monitoring the functionality of the transmission taught by Makita.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makita (JP 2014-70732), in view of Kaneda et al. (US 2005/0215374) cited in the IDS filed March 5th, 2021, hereinafter Kaneda. 

Regarding Claim 6, Makita teaches the forward/reverse switching mechanism according to claim 1.
Makita does not teach “wherein the forward/reverse switching mechanism comprises a snap ring disposed between the clutch and the ring gear, with a clearance left between the ring gear and the snap ring”.
Kaneda teaches a forward/reverse switching mechanism (Fig. 1, “forward/reverse change-over mechanism” 3) comprises a snap ring (see Examiner Fig. 1) disposed between a clutch (“clutch” 5) and a ring gear (“ring gear” 4), with a clearance left between the ring gear (4) and the snap ring (see Examiner Fig. 1).

    PNG
    media_image1.png
    313
    366
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Kaneda
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the forward/reverse switching mechanism taught by Makita with the snap ring taught by Kaneda, such that “wherein the forward/reverse switching mechanism comprises a snap ring disposed between the clutch and the ring gear, with a clearance left between the ring gear and the snap ring”, .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Dahlback (US 2019/0376588), Kumar (US 2019/0344660), Kao (US 10,247,292) and Sugimoto (US 9,458,909) listed in the attached "Notice of References Cited" disclose similar forward/reverse switching mechanisms related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659